Citation Nr: 0947983	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a disability of the 
left fifth finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO) that denied the 
Veteran's claim.  The Veteran testified before the Board in 
a May 2006 hearing that was held at the RO.

In an August 2006 decision, the Board denied the claim.  The 
Veteran appealed the decision denying the claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2008 Order, the Court remanded the claim to 
the Board for readjudication in accordance with a Joint 
Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2008, the Board notified the Veteran that the 
Judge before whom he had testified in May 2006 was no longer 
employed by the Board.  He was offered an additional 
opportunity to testify before the Board.  In a statement 
received later that month, the Veteran requested an 
additional hearing to be held before a Veterans Law Judge at 
the RO (travel board hearing).  The Veteran is entitled to a 
hearing before the Veteran's Law Judge deciding his case.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).  He is therefore, entitled to a new 
hearing.

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a travel board 
hearing in connection with his appeal 
to be held at his local RO.

The appellant has the right to submit additional evidence 
and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


